
	

115 S2279 IS: Bridge Investment Act
U.S. Senate
2018-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2279
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2018
			Mr. Brown (for himself, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to establish a competitive grant program to repair, improve,
			 rehabilitate, or replace bridges to improve the safety, efficiency, and
			 reliability of the movement of people and freight over bridge crossings,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Bridge Investment Act. 2.Bridge investment program (a)In generalTitle 23, United States Code, is amended by inserting after section 123 the following:
				
					124.Bridge investment program
 (a)DefinitionsIn this section: (1)Eligible projectThe term eligible project means—
 (A)a large project to repair, improve, rehabilitate, or replace a bridge on a public road; (B)a medium or small project to repair, improve, rehabilitate, or replace a bridge on a public road; and
 (C)a program of medium or small projects to repair, improve, rehabilitate, or replace a bridge on a public road.
 (2)Large projectThe term large project means a project with total eligible project costs, as determined by the Secretary under subsection (j), of greater than $100,000,000.
 (3)Medium or small projectThe term medium or small project means a project with total eligible project costs, as determined by the Secretary under subsection (j), equal to or less than $100,000,000.
 (4)Nationally or regionally significant projectThe term nationally or regionally significant project means a large project— (A)for which an eligible applicant seeks more than $500,000,000 of assistance under this section; and
 (B)that addresses significant national or regional needs, as determined by the Secretary. (5)ProgramThe term program means the bridge investment program established by subsection (b)(1).
 (6)Program of medium or small projectsThe term program of medium or small projects means the simultaneous development of 2 of more medium or small projects for which the total eligible project costs, as determined by the Secretary under subsection (j) for all projects, are equal to or less than $100,000,000.
 (7)Rural areaThe term rural area means an area that is outside an urbanized area with a population of over 200,000. (b)Establishment of program (1)In generalThere is established a bridge investment program to provide financial assistance for eligible projects under this section.
 (2)GoalsThe goals of the program shall be— (A)to repair, improve, rehabilitate, or replace bridges to improve the safety, efficiency, and reliability of the movement of people and freight over bridges;
 (B)to improve the condition of bridges in the United States by reducing— (i)the number of bridges in need of significant repairs;
 (ii)the number of bridges with designs that do not meet applicable engineering standards that are current as of the date of review of the designs;
 (iii)the number of bridges with designs that are not suitable for the use (as determined on the date of review of the designs) of those bridges; and
 (iv)the number of bridges with structural elements the failure of which would cause the bridge or a portion of the bridge to collapse; and
 (C)to provide financial assistance that leverages and encourages non-Federal contributions from sponsors and stakeholders involved in the planning, development, and construction of eligible projects.
								(c)Grant authority
 (1)In generalIn carrying out the program, the Secretary may award grants, on a competitive basis, in accordance with this section.
 (2)Grant amountsExcept as otherwise provided, a grant under this program shall be— (A)in the case of a large project, not less than $40,000,000; and
 (B)in the case of a medium or small project or a program of medium or small projects, not less than $2,500,000.
 (3)Minimum amountExcept as otherwise provided, for an eligible project receiving assistance under the program, the total amount of assistance provided by the Secretary under this section shall be not less than 40 percent of total eligible project costs, as determined by the Secretary under subsection (j), unless the eligible applicant requests a smaller amount of assistance.
							(4)Distribution of grants
 (A)Grants less than $100,000,000To the maximum extent practicable, if the Secretary awards for an eligible project a grant in an amount less than $100,000,000, the funds shall be made available in 1 distribution.
 (B)Grants equal to or greater than $100,000,000To the maximum extent practicable, if the Secretary awards for an eligible project a grant in an amount equal to or greater than $100,000,000, the funds shall be made available in accordance with a multiyear grant agreement under subsection (m).
								(d)Eligible applicants
 (1)In generalThe Secretary may make a grant under the program to any of the following: (A)A State or a group of States.
 (B)A metropolitan planning organization that serves an urbanized area (as defined by the Bureau of the Census).
 (C)A unit of local government or a group of local governments. (D)A political subdivision of a State or local government.
 (E)A special purpose district or public authority with a transportation function. (F)A Federal land management agency that applies jointly with a State or group of States.
 (G)An Indian tribe. (H)A multistate or multijurisdictional group of entities described in subparagraphs (A) through (G).
 (2)ApplicationsTo be eligible for a grant under the program, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be appropriate.
 (e)Eligible project requirementsThe Secretary may make a grant under the program only for an eligible project that— (1)the Secretary determines is justified based on an evaluation under subsection (g) or (h), as applicable;
 (2)the Secretary recommends for funding in the annual report on funding recommendations under subsection (i);
 (3)is reasonably expected to begin construction not later than 18 months after the date on which funds are obligated for the project; and
 (4)is based on— (A)the results of preliminary engineering; or
 (B)asset management planning that includes a reasonable cost estimate for a noncomplex project or noncomplex elements of a program of medium or small projects.
								(f)Project phases
							(1)Project development phase
 (A)In generalA project shall be considered to have entered the project development phase if— (i)an eligible entity under subsection (d)(1)—
 (I)submits an application to the Secretary describing the project and requesting entry into the project development phase; and
 (II)activities required to be carried out under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the project have been initiated; and
 (ii)not later than 45 days after the date on which the Secretary receives the application under clause (i)(I), the Secretary—
 (I)provides to the applicant written notice that the information provided is sufficient to enter into the project development phase; and
 (II)submits to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a written notice that the project is entering the project development phase.
 (B)Activities during project development phaseConcurrent with the analysis required to be made under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), each applicant shall develop sufficient information to enable the Secretary to evaluate the project under subsection (g) or (h), as applicable.
								(C)Completion of project development activities required
 (i)In generalNot later than 1 year after the date on which a project enters the project development phase, the applicant shall—
 (I)complete the activities required for the Secretary to evaluate the project under subsection (g) or (h), as applicable; and
 (II)submit to the Secretary documentation of the completion of those activities.
 (ii)Extension of timeOn the request of an applicant, the Secretary may extend the time period under clause (i), if the applicant submits to the Secretary—
 (I)a reasonable plan for completing the activities required under this paragraph; and (II)an estimated time period within which the applicant will complete the activities.
 (2)Post-evaluation and final development phaseA project shall be considered to be in the post-evaluation and final development phase if the Secretary, in the annual report under subsection (i)—
 (A)determines the project is justified under subsection (g) or (h), as applicable; and (B)recommends a grant amount under this section in accordance with subsection (c) for the project.
 (3)Project advancementA proposed project may not advance from the project development phase to the post-evaluation and final development phase, or from the post-evaluation and final development phase, to the construction phase, unless the Secretary determines that—
 (A)the project meets the applicable requirements under this section; and (B)there is a reasonable likelihood that the project will continue to meet the requirements under this section.
								(g)Evaluation of large projects
 (1)In generalThe Secretary may select a large project for a grant under the program only if the Secretary evaluates the proposed project and determines that the project is justified because the project—
 (A)in the case of a rehabilitation or improvement project, addresses a need to improve the condition of the bridge, as determined by the Secretary, by—
 (i)undertaking significant repairs and improvements, including any repairs that address conditions that caused the Secretary to identify the bridge as structurally deficient under section 144(b);
 (ii)updating features that do not meet applicable engineering standards that are current as of the date of review of the features for the use of the bridge; or
 (iii)improving structural elements the failure of which would cause the bridge, or a portion of the bridge, to collapse;
 (B)in the case of a replacement project, will obviate a need, as determined by the Secretary— (i)to undertake significant repairs and improvements, including any repairs that address conditions that caused the Secretary to identify the bridge as structurally deficient under section 144(b);
 (ii)to update features that do not meet applicable engineering standards that are current as of the date of review of the features for the use of the bridge; or
 (iii)to improve structural elements the failure of which would cause the bridge, or a portion of the bridge, to collapse;
 (C)will generate, as determined by the Secretary, measurable— (i)benefits derived from the prevention of closure or reduced use of a bridge to be rehabilitated, improved, or replaced;
 (ii)safety benefits, including the reduction of accidents and related costs; (iii)mobility benefits, including congestion reduction;
 (iv)national or regional economic benefits; (v)benefits from long-term resiliency to extreme weather, flooding, or sea level rise;
 (vi)benefits from addressing seismic vulnerability; (vii)environmental benefits; or
 (viii)benefits to nonvehicular and public transportation users; (D)is supported by an acceptable degree of non-Federal financial commitment, including stable and dependable sources of funding and financing;
 (E)is included in, and consistent with the goals of, applicable asset management plans of the project sponsor, including a State asset management plan under section 119(e) in the case of a project sponsored by a State; and
 (F)on completion and subsequent operation, will not reduce support, including the use of Federal and non-Federal contributions, by the project sponsor or other governmental entities in the region of the project for the repair and maintenance of transportation facilities eligible for assistance under this title.
								(2)Ratings
 (A)In generalThe Secretary shall develop a methodology to evaluate and rate a project under this subsection on a 5-point scale (the points of which include high, medium-high, medium, medium-low, and low) for each of—
 (i)subparagraph (A) or (B) of paragraph (1), as applicable; (ii)paragraph (1)(C); and
 (iii)paragraph (1)(D). (B)RequirementTo be eligible for a grant under this subsection, a project shall receive a rating of not less than medium under each of—
 (i)subparagraph (A) or (B) of paragraph (1), as applicable; (ii)paragraph (1)(C); and
 (iii)paragraph (1)(D). (C)Evaluating certain projectsIn evaluating and rating a project under this paragraph with respect to the benefits described in paragraph (1)(C)—
 (i)except as provided in clause (ii), the Secretary shall evaluate the category of benefit described in each of clauses (i) through (vii) of that paragraph on a 5-point scale described in subparagraph (A);
 (ii)in any case in which the project sponsor determines that a category of benefit referred to in clause (i) shall not be applicable to a proposed project, the Secretary shall not assign a rating to the category; and
 (iii)for a project to receive a cumulative rating of medium for that paragraph, the Secretary shall not require a minimum level of benefits from any single category of benefit described in any of clauses (i) through (vii) of that paragraph.
 (D)Non-Federal financial requirementIn determining if a project is justified for purposes of paragraph (1)(D), the Secretary shall require that—
 (i)the proposed project plan provides for the availability of contingency amounts that the Secretary determines to be reasonable to cover unanticipated cost increases or funding shortfalls; and
 (ii)each proposed non-Federal source of capital and operating funding and financing is stable, reliable, and available within the proposed project timetable.
 (E)Evaluation of non-Federal financial commitmentIn assessing the stability, reliability, and availability of proposed sources of proposed sources of non-Federal funding and financing for purposes of paragraph (1)(D), the Secretary shall consider—
 (i)the reliability of the forecasting methods used to estimate costs and revenues made by the applicant and the contractors of the applicant;
 (ii)existing grant commitments; (iii)the degree to which financing sources are dedicated to the proposed purposes;
 (iv)any debt obligation that exists, or is proposed by the applicant, for the proposed project or other purpose;
 (v)the extent to which the project has a non-Federal financial commitment that exceeds the required non-Federal share of the cost of the project; and
 (vi)the extent to which the eligible applicant, project partners, or the entity that will operate the bridge following completion of the project will have sufficient financial resources to maintain or improve the condition of bridges under the control of that entity, including the bridge to be repaired, improved or replaced under the program following project completion.
									(h)Evaluation of medium or small projects
 (1)In generalThe Secretary may select a medium or small project or a program of medium or small projects for a grant under the program only if the Secretary evaluates the proposed project and determines that the project is justified because the project—
 (A)in the case of a rehabilitation project, addresses a need, as determined by the Secretary, to improve the condition of the bridge by—
 (i)undertaking significant repairs and improvements, including any repairs that address conditions that caused the Secretary to identify the bridge as structurally deficient under section 144(b);
 (ii)updating features that do not meet applicable engineering standards that are current as of the date of review of the features for the use of the bridge; or
 (iii)improving structural elements the failure of which would cause the bridge, or a portion of the bridge, to collapse;
 (B)in the case of a replacement or improvement project— (i)will obviate a need, as determined by the Secretary—
 (I)to undertake significant repairs and improvements, including any repairs that address conditions that caused the Secretary to identify the bridge as structurally deficient under section 144(b);
 (II)to update features that do not meet applicable engineering standards that are current as of the date of review of the features for the use of the bridge; or
 (III)to improve structural elements the failure of which would cause the bridge or a portion of the bridge to collapse;
 (C)in the case of a project for which the project sponsor requests a grant in an amount greater than $25,000,000 under this section, will generate, as determined by the Secretary, measurable—
 (i)benefits derived from the prevention of closure or reduced use of a bridge or bridges to be rehabilitated, improved, or replaced;
 (ii)benefits from executing a program of medium or small projects compared to traditionally delivered projects;
 (iii)safety benefits, including the reduction of accidents and related costs; (iv)mobility benefits, including congestion reduction;
 (v)economic benefits; (vi)benefits from long-term resiliency to extreme weather, flooding, or sea level rise;
 (vii)benefits from addressing seismic vulnerability; (viii)environmental benefits; or
 (ix)benefits to nonvehicular and public transportation users; (D)is supported by an acceptable degree of non-Federal financial commitment, including stable and dependable sources of funding and financing;
 (E)is included in, and consistent with the goals of, applicable asset management plans of the sponsor, including a State asset management plan under section 119(e), in the case of a project sponsored by a State; and
 (F)on completion and subsequent operation, will not reduce support by the project sponsor for the repair and maintenance of transportation facilities eligible under this title.
								(2)Ratings
 (A)In generalThe Secretary shall develop a methodology to evaluate and rate a project under this subsection on a 5-point scale (the points of which include high, medium-high, medium, medium-low, and low) for each of—
 (i)subparagraph (A) or (B) of paragraph (1), as applicable; (ii)paragraph (1)(C), if applicable; and
 (iii)paragraph (1)(D). (B)RequirementTo be eligible for a grant under this subsection, a project shall receive a rating of not less than medium under each of—
 (i)subparagraph (A) or (B) of paragraph (1), as applicable; (ii)paragraph (1)(C), if applicable; and
 (iii)paragraph (1)(D). (C)Evaluating certain projectsIn evaluating and rating a project under this paragraph with respect to the benefits described in paragraph (1)(C)—
 (i)except as provided in clause (ii), the Secretary shall evaluate the category of benefit described in each of clauses (i) through (viii) of that paragraph on a 5-point scale described in subparagraph (A);
 (ii)in any case in which the project sponsor determines that a category of benefit referred to in clause (i) shall not be applicable to a proposed project, the Secretary shall not assign a rating to the category; and
 (iii)for a project to receive a cumulative rating of medium for that paragraph, the Secretary shall not require a minimum level of benefits from any single category of benefit described in any of clauses (i) through (viii) of that paragraph.
									(D)Optional benefit evaluation
 (i)In generalIn the case of a project for which the project sponsor requests a grant in an amount of $25,000,000 or less under this section, the project sponsor may request that the Secretary carry out an evaluation described in paragraph (1)(C).
 (ii)ConsiderationIf a project sponsor requests an evaluation under clause (i), the evaluation shall be considered by the Secretary in making funding recommendations under subsection (i).
 (E)Non-Federal financial requirementIn determining if a project is justified for purposes of paragraph (1)(D), the Secretary shall require that each proposed non-Federal source of capital and operating funding and financing is stable, reliable, and available within the proposed project timetable.
 (F)Evaluation of non-Federal financial commitmentIn the case of a project for which the project sponsor requests a grant in an amount greater than $25,000,000 under this section, in assessing the stability, reliability, and availability of proposed sources of proposed sources of non-Federal funding and financing for purposes of paragraph (1)(D), the Secretary shall consider—
 (i)the extent to which the project has a non-Federal financial commitment that exceeds the required non-Federal share of the cost of the project; and
 (ii)the extent to which the eligible applicant, project partners, or the entity that will operate the bridge following completion of the project will have sufficient financial resources to maintain or improve the condition of bridges under the control of that entity, including the bridge to be repaired, improved or replaced under the program following project completion.
									(i)Annual report on funding recommendations
 (1)In generalNot later than the first Monday in February of each year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that includes—
 (A)a list of projects that have entered the project development phase under subsection (f)(1); (B)a list of projects—
 (i)that have a signed multiyear grant agreement under subsection (m) and the amounts that the Secretary anticipates distributing for those projects based on the payout schedules in the multiyear grant agreements from funds anticipated to be available under this section for the next fiscal year; and
 (ii)for which the Secretary anticipates signing a multiyear grant agreement under subsection (m), including—
 (I)any projects based on a prior recommendation from a report under this subsection; and
 (II)the amounts that the Secretary anticipates distributing for the projects based on the payout schedules in a multiyear grant agreement from funds anticipated to be available under this section for the following fiscal year and future fiscal years;
 (C)a list of projects— (i)that received a single year grant under subsection (c)(4)(A) and the amounts the Secretary distributed to those projects; and
 (ii)to which the Secretary anticipates awarding a grant under subsection (c)(4)(A), including— (I)any projects based on a prior recommendation from a report under this subsection; and
 (II)the amounts the Secretary intends to distribute to the projects; and
 (D)in the case of a project that has entered the post-evaluation and final development phase under subsection (f)(2), as part of the lists under subparagraphs (B) and (C), as applicable—
 (i)the evaluations and ratings under subsections (g) and (h), as applicable, for each project, used to determine whether the project is justified; and
 (ii)a recommended amount of Federal assistance for each project from funds anticipated to be available under this section for the next fiscal year.
 (2)ConsiderationsIn making recommendations for funding under paragraph (1)(D)(ii), the Secretary— (A)shall consider the need for a balance between the needs of rural and urban communities;
 (B)shall allocate not less than 20 percent of the amount anticipated to be available for grants under the program for each fiscal year to projects in rural areas;
 (C)shall allocate not less than 20 percent of the amount anticipated to be available for grants under the program for each fiscal year to projects for off-system bridges under section 133(f);
 (D)shall allocate not less than 40 percent of the amount anticipated to be available for grants under the program for each fiscal year to large projects;
 (E)shall allocate not less than 20 percent of the amount anticipated to be available for grants under the program for each fiscal year to nationally or regionally significant projects; and
 (F)may consider use of innovative design and construction techniques, or innovative technologies. (3)Excess funding (A)In generalIn any fiscal year in which the Secretary determines that the total amounts allocated for any of subparagraphs (B) through (E) of paragraph (2) will not be awarded in the next fiscal year, the Secretary shall use the unutilized amounts to make other grants under the program.
 (B)ExplanationIf the Secretary makes a determination described in subparagraph (A), the Secretary shall include in the annual report under paragraph (1) an explanation as to why the allocated amounts will not be awarded.
 (4)Private sector participationThe extent of private sector participation in projects that receive a grant under the program, including the use of nontraditional financing—
 (A)shall be determined by State and local policies, criteria, and decisionmaking; and (B)shall not alter or influence any evaluation under subsection (g) or (h) or recommendation for funding under this section by the Secretary.
 (5)Deadline for evaluationTo the maximum extent practicable, the Secretary shall establish an annual date by which, for a project to be recommended by the Secretary for funding in the next annual report under paragraph (1), an applicant shall complete the activities required for the Secretary to evaluate the project under subsection (g) or (h), as applicable, and submit to the Secretary documentation of the completion of those activities.
							(j)Eligible project costs
 (1)In generalA grant received for an eligible project under the program may be used for— (A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities;
 (B)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance;
 (C)expenses related to access roads and structures, including interchanges, related to the bridge to be replaced or rehabilitated that are necessary for the efficient operation of the bridge or delivery of measurable benefits following completion of the project;
 (D)project elements, infrastructure, and features that facilitate crossing or access for public transportation, bicycle traffic, and pedestrians;
 (E)advanced transportation, safety, and congestion management technologies that are necessary for the efficient operation of the bridge or delivery of measurable benefits following completion of the project, including advanced traveler information systems, advanced transportation management technologies, infrastructure maintenance and condition assessment technologies, transportation system performance and monitoring technologies, advanced safety systems, technologies associated with autonomous vehicles, or collision avoidance technologies;
 (F)expenses related to seismic retrofits of bridges; and (G)expenses related to the installation of fiber optic cable or other communication technology that benefits the public.
 (2)CalculationIn calculating the total eligible costs for a project, the Secretary shall include the cost of all activities described in paragraph (1), regardless of the source of funding or financing used by an eligible applicant to carry out a project.
							(k)Federal share
 (1)In generalThe Federal share of the cost of a project for which a grant is provided under the program may not exceed—
 (A)in the case of a large project— (i)80 percent of eligible project costs, as determined by the Secretary under subsection (j), for the first $100,000,000; and
 (ii)60 percent of eligible project costs, as determined by the Secretary under subsection (j), for additional project costs; and
 (B)in the case of a medium or small project or a program of medium or small projects, 80 percent of total eligible project costs, as determined by the Secretary under subsection (j).
 (2)Maximum Federal involvementFederal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project for which a grant is made, except that the total Federal assistance provided for a project receiving a grant under the program may not exceed 80 percent of the total eligible project costs, as determined by the Secretary under subsection (j).
							(3)Exceptions
 (A)Certain StatesIn the case of project for which a grant is provided under the program in a State described in section 120(b)(1)—
 (i)the Federal share of the cost of the project shall be calculated in accordance with the formula under that section; and
 (ii)the total Federal assistance for the project shall be calculated in accordance with the formula under that section.
 (B)Off-system bridgesIn the case of project for which a grant is provided under the program to repair, rehabilitate or replace a structurally deficient off-system bridge—
 (i)Federal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project; and
 (ii)the total Federal assistance provided for the project shall not exceed 90 percent of the total eligible project costs, as determined by the Secretary under subsection (j).
 (4)Federal land management agenciesNotwithstanding any other provision of law, any Federal funds other than those made available under this title or title 49 may be used to pay the non-Federal share of the cost of a project under the program by a Federal land management agency, as described in subsection (d)(1)(F).
 (l)TIFIA programOn the request of an eligible applicant under this section, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide to the entity Federal credit assistance under chapter 6 with respect to the project for which the grant was awarded.
						(m)Multiyear grant agreements
 (1)In generalAn eligible project for which a grant is provided under subsection (c)(4)(B) shall be carried out through a multiyear grant agreement in accordance with this subsection.
 (2)RequirementsA multiyear grant agreement for a project shall— (A)establish the terms of participation by the Federal Government in the project;
 (B)establish the maximum amount of Federal financial assistance for the project; (C)determine the period of time for completing the project, even if that period extends beyond the period of an authorization; and
 (D)consistent with all applicable Federal laws (including regulations), attempt to improve timely and efficient management of the project.
								(3)Special financial rules
 (A)In generalA multiyear grant agreement under this subsection— (i)shall obligate an amount of available budget authority specified in law; and
 (ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law.
 (B)Statement of contingent commitmentThe agreement shall state that the contingent commitment is not an obligation of the Federal Government.
								(C)Interest and other financing costs
 (i)In generalInterest and other financing costs of efficiently carrying out a part of the project within a reasonable time shall be considered a cost of carrying out the project under a multiyear grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing.
 (ii)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms.
									(n)Early systems work agreements
 (1)In generalIn order to expedite a project under this section, to the maximum extent practicable, the Secretary shall enter into one or more early systems work agreements.
 (2)ConditionsThe Secretary may enter into an early systems work agreement with an applicant if— (A)a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been issued on the project; and
 (B)the project has entered the post-evaluation and final development phase under subsection (f)(2).
								(3)Contents
 (A)In generalAn early systems work agreement under this subsection shall— (i)obligate to the applicant budget authority available under this title; and
 (ii)provide for reimbursement of preliminary costs of carrying out the project, including the cost of—
 (I)land acquisition; (II)timely procurement of system elements for which specifications are decided; and
 (III)other activities the Secretary determines to be appropriate to make efficient, long-term project management easier.
 (B)CreditAn early systems work agreement may provide that on execution of a grant agreement under this section, budget authority available under this section may be credited to the applicant to reimburse budget authority obligated under the early systems work agreement if the early systems work agreement does not alter the financing plan the applicant submitted to Secretary for the project to be evaluated under subsection (g) or (h), as applicable.
								(C)Interest and other financing costs
 (i)In generalInterest and other financing costs of efficiently carrying out the early systems work agreement within a reasonable time shall be considered a cost of carrying out the agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing.
 (ii)CertificationTo be eligible to enter into an agreement under this subsection, the applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms.
 (D)Failure to carry out projectIf an applicant does not carry out the project for reasons within the control of the applicant, the applicant shall repay all Federal grant funds awarded for the project from all Federal funding sources, for all project activities, facilities, and equipment, plus reasonable interest and penalty charges allowable by law or established by the Secretary in the early systems work agreement.
								(o)Undertaking parts of projects in advance under letters of no prejudice
 (1)In generalThe Secretary may pay to an applicant all eligible project costs under the program, including costs for an eligible project incurred prior to the date on which the project receives funding under the program if—
 (A)before the applicant carries out the applicable portion of the eligible project, the Secretary approves through a letter to the applicant the plans and specifications for the applicable part of the eligible project in the same manner as the Secretary approves plans and specifications for other projects under the program; and
 (B)the portion of the eligible project is carried out without Federal assistance and in accordance with all applicable procedures and requirements.
								(2)Interest and other financing costs
 (A)In generalFor purposes of paragraph (1), the cost of carrying out part of an eligible project includes the amount of interest and other financing costs, including any interest earned and payable on bonds, to the extent interest and other financing costs are expended in carrying out the part of the eligible project, except that interest and other financing costs may not be more than the cost of the most favorable financing terms reasonably available for the eligible project at the time of borrowing.
 (B)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms under subparagraph (A).
 (3)No obligation or influence on recommendationsAn approval by the Secretary under paragraph (1)(A) shall not— (A)constitute an obligation of the Federal Government; or
 (B)alter or influence any evaluation under subsection (g) or (h) or any recommendation by the Secretary for funding under the program.
 (p)Congressional notificationNot later than 30 days before making a grant for a project under the program, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a written notification of the proposed grant that includes—
 (1)an evaluation and justification for the project; and (2)the amount of the proposed grant.
							(q)Reports
 (1)Annual reportNot later than September 30 of each fiscal year, the Secretary shall make available on the website of the Department of Transportation an annual report that lists each project for which a grant has been provided under the program during the fiscal year.
							(2)GAO assessment and report
 (A)AssessmentNot later than 1 year after the date of enactment of the Bridge Investment Act, the Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program.
 (B)ReportNot later than 1 year after the date on which a grant is first awarded under the program, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes—
 (i)the adequacy and fairness of the process under which each project that received a grant under the program was selected; and
 (ii)the justification and criteria used for the selection of each project. (r)Policy guidance and rules (1)Policy guidanceThe Secretary shall issue policy guidance regarding the review and evaluation process and criteria under subsections (f), (g), and (h), as applicable—
 (A)not later than 180 days after the date of enactment of the Bridge Investment Act; and (B)each time the Secretary makes significant changes to the process and criteria, but not less frequently than once every 2 years.
 (2)RulemakingNot later than 1 year after the date of enactment of the Bridge Investment Act, the Secretary shall issue regulations establishing an evaluation and rating process for— (A)large projects under subsection (g); and
 (B)medium or small projects and programs of medium or small projects under subsection (h). (s)Maintenance of effort and treatment of projects (1)Maintenance of effort (A)In generalFor each grant awarded to a project under this section, not later than 30 days after the date on which the grant is awarded, the Governor of the State in which the project is located shall submit to the Secretary—
 (i)a certification that the State will maintain effort with regard to State funding for the repair and maintenance of transportation facilities eligible for assistance under this title; and
 (ii)as part of the certification, a statement that identifies the amount of funds the State planned to expend from State sources for the fiscal year preceding the year in which a grant is distributed.
 (B)Prohibition on additional obligation authorityIf a State is unable to maintain the level of effort certified under subparagraph (A), the Secretary shall not redistribute additional obligation authority under section 1102 of the FAST Act (23 U.S.C. 104 note; Public Law 114–94) to the State for the next fiscal year.
								(C)Certain crossings
 (i)Interstate crossingsFor purposes of subparagraph (A), in the case of a project that involves an interstate crossing— (I)the Governors of each State in which the project is located shall determine the amount that shall be attributable to each State from the amount that is distributed to a project under this section; and
 (II)if the Governors do not make the determination under subclause (I) by the date that is 30 days after the date on which a grant is awarded, the Secretary shall make the determination.
 (ii)International crossingsFor purposes of subparagraph (A), in the case of a project that involves an international crossing, the Secretary shall determine the amount that shall be attributable to the State in which the crossing originates.
 (2)Treatment of projectsNotwithstanding any other provision of law, a project under this section shall be treated as a highway project on a Federal-aid highway under this chapter.
 (t)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $7,500,000,000 for each of fiscal years 2018 through 2027..
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 123 the following:
				124. Bridge investment program..
			
